Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.9 Joint Filing Agreement In accordance with Rule 13d-1(k)(1) of Regulation 13D-G of the Securities Exchange Act of 1934, the persons or entities below agree to the joint filing on behalf of each of them of the Statement on Schedule 13D (including any and all amendments thereto) with respect to the Common Stock of Reinsurance Group of America, Incorporated, and agree that such statement is, and any amendments thereto filed by any of them will be, filed on behalf of each of them, and further agree that this Joint Filing Agreement be included as an Exhibit to such joint filings. Dated: February 22,2008 METLIFE, INC. By: /s/ Joseph J. Prochaska, Jr. Name: Joseph J. Prochaska, Jr. Title: Executive Vice President and Chief Accounting Officer METROPOLITAN LIFE INSURANCE COMPANY By: /s/ Joseph J. Prochaska, Jr. Name: Joseph J. Prochaska, Jr. Title: Executive Vice President and Chief Accounting Officer GENAMERICA FINANCIAL, LLC By: Metropolitan Life Insurance Company, its Manager By: /s/ Joseph J. Prochaska, Jr. Name: Joseph J. Prochaska, Jr. Title: Executive Vice President and Chief Accounting Officer GENERAL AMERICAN LIFE INSURANCE COMPANY By: /s/ Joseph J. Prochaska, Jr. Name: Joseph J. Prochaska, Jr. Title: Executive Vice President and Chief Accounting Officer
